Citation Nr: 0110781	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  96-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for psychiatric disability other than post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  
This case was remanded by the Board in June 2000 for further 
development.  While the case was in remand status, the issue 
of entitlement to service connection, to include on a 
secondary basis, for psychiatric disability other than PTSD 
was developed for appellate review.  The case was returned to 
the Board in January 2001.


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Psychiatric disability, other than PTSD, was not present 
within one year of the veteran's discharge from service, is 
not etiologically related to service, and was neither caused 
nor chronically worsened by the veteran's service-connected 
PTSD.

3.  The veteran's service-connected PTSD is productive of 
social and industrial impairment which more nearly 
approximates considerable than severe.




CONCLUSIONS OF LAW

1.  Psychiatric disability other than PTSD was not incurred 
in or aggravated by active service, its incurrence or 
aggravation during such service may not be presumed, nor is 
it proximately due to or the result of service-connected 
PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2000).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2000); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claims, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  This liberalizing law is applicable to 
the veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has found the veteran's 
claims to be well grounded and that the veteran has been 
informed of the applicable laws and regulations pertaining to 
his claims, including the requirements for a higher 
evaluation for his service-connected PTSD.  The record 
reflects that the veteran was provided with current VA 
examinations in connection with his claims, and that all 
records pertinent to the veteran's appeal have been obtained.  
In sum, the facts relevant to these claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding these claims without first affording the RO an 
opportunity to consider the claims in light of the VCAA.

I.  Service connection for psychiatric disability other than 
PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 
3.303 (2000).  Personality disorders are not diseases or 
injuries for compensation purposes.  38 C.F.R. § 3.303(c).  
Service incurrence or aggravation of a psychosis during 
wartime service may be presumed if it is manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2000).  Additional disability resulting 
from the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2000).  

Factual background

Service medical records are negative for any complaint, 
finding or diagnosis of psychiatric disability.  Service 
personnel records show that the veteran was awarded the 
Bronze Star Medal with "V" device and the Combat 
Infantryman Badge.

VA treatment records for December 1988 to August 2000 show 
that the veteran presented in December 1988 with a bizarre 
affect, and with a functional component to his physical 
complaints.  Treatment records thereafter document treatment 
and occasional hospitalization for numerous psychiatric 
symptoms including, inter alia, depression, suicidal ideation 
and somatic manifestations.  In addition to PTSD, which at 
one point was considered to include depressive features, the 
veteran was diagnosed with major depressive disorder (MDD), 
somatoform disorder, and schizotypal personality with 
dependent and hypochondriacal features.  The records reflect 
that the veteran's MDD was repeatedly described as secondary 
to his PTSD by VA social workers, although never by a 
physician.
 
The treatment records also disclose that the veteran attended 
a day treatment program for his PTSD from January 1996 to 
March 1996.  According to the intake summary, which was 
prepared by a social worker, the veteran presented with PTSD 
symptoms that had severely interfered with his social and 
occupational functioning.  His reported symptoms included 
difficulty concentrating, a history of suicidal ideation, 
lack of interest in activities, emotional numbness and 
psychogenic amnesia, and his mood on mental status 
examination was somewhat depressed with a slightly flat 
affect.  According to the program summary, which was 
completed by the same social worker who completed the intake 
summary, the veteran's depressive symptoms were secondary to 
his PTSD.  The author noted that the veteran's somatic 
complaints diminished with group therapy.

On file is the report of a June 1990 VA Agent Orange 
examination, at which time the veteran reported experiencing 
depression and a poor appetite.  On physical examination the 
veteran appeared depressed and the examiner diagnosed the 
veteran with depression.

In several statements on file, the veteran alleged that he 
experienced several psychiatric symptoms.

The veteran was afforded a VA psychological examination in 
January 1995, at which time he reported complaints including 
marked diminishment of interests, severe detachment from 
others, constant emotional numbing, and no sense of a future.  
Psychological testing disclosed that the veteran endorsed a 
wide range of symptoms, rendering his responses technically 
invalid.  The examiner concluded that the veteran met the 
criteria for PTSD.  On VA psychiatric examination in January 
1995, the veteran reported experiencing several psychiatric 
symptoms, presented with a slightly depressed affect, and was 
again diagnosed with PTSD.

In a March 1995 statement, J.M., a service comrade of the 
veteran, indicated that the veteran had become increasingly 
introverted since service.

On VA examination in March 1997, the veteran reported 
experiencing symptoms including somatic complaints, depressed 
mood, a lack of energy, feelings of hopelessness and guilt, 
and occasional suicidal ideation.  On mental status 
examination, the veteran's mood was described as sad and his 
affect as depressed.  The veteran was diagnosed with moderate 
PTSD, moderate to severe depression not otherwise specified, 
and probable undifferentiated somatoform disorder.  The 
examiner noted that since the veteran endorsed psychiatric 
symptoms suggestive of the three referenced diagnoses, it was 
very difficult to sort out the symptoms in light of his 
documented history of possible overendorsement of symptoms.  
The examiner further clarified that the veteran's self report 
made it difficult to sort out the relative contributions of 
his reported psychiatric symptoms.

The veteran was afforded a hearing before a hearing officer 
at the RO in April 1997, at which time he essentially 
presented testimony concerning his psychiatric symptoms, 
including emotional numbness, depression, ongoing suicidal 
ideation and feelings of worthlessness and helplessness.  He 
argued that his PTSD had caused his somatic symptoms.

On file is a February 1998 statement by a VA medical 
director.  The author indicated that the veteran had been 
unable to work since 1988, in part secondary to despair.  He 
noted that the veteran had experienced increased memories and 
dreams of combat, and the author concluded that the veteran 
would never return to work except in a sheltered or volunteer 
capacity.  The author noted that the veteran had a 
significant somatic component to his anxiety.

The veteran was afforded a VA examination in March 1999, at 
which time he reported experiencing depression and somatic 
complaints.  He also endorsed a plethora of other psychiatric 
symptoms.  The examiner concluded that the veteran had 
depression and marked hypochondriasis with somatoform type 
symptoms, and also symptoms of a mood disorder.  He diagnosed 
the veteran with mild to moderate PTSD, depression and a 
personality disorder with schizoid and hysteroid symptoms.

In an October 1999 statement, the veteran's treating VA 
psychiatrist indicated that the veteran had PTSD, major 
depressive disorder with psychotic features, and a somatoform 
disorder not otherwise specified.  He noted that the veteran 
was receiving psychotherapy on an ongoing basis, and that, in 
times of increased stress, the veteran's physical symptoms 
were often perceived as significantly worsened.

The veteran was afforded a VA examination in August 2000, 
which was conducted by the same examiner who conducted the 
March 1999 evaluation.  The veteran reported complaints 
including depression and physical problems and was somewhat 
depressed on mental status examination.  The examiner found 
that the veteran had PTSD as well as depression, but 
concluded that the veteran's depression was not related to 
service.  The examiner also concluded that the veteran's 
depression and depressive symptoms had not been caused or 
aggravated by the veteran's PTSD.  The examiner lastly noted 
that the veteran was hypochondriacal and that his 
somatization reflected his despondence and depression.  In 
addition to PTSD, the examiner diagnosed the veteran with 
moderate depression and with personality disorder.

Analysis

As noted previously, personality disorders are not diseases 
or injuries for VA compensation purposes.  Moreover, service 
medical records are negative for any reference to psychiatric 
disability and there is no postservice evidence of 
psychiatric disability until decades after service, at which 
time the veteran was found to exhibit disorders including MDD 
and a somatization disorder.  The Board notes that while the 
veteran's exposure to combat is conceded in light of his 
receipt of the Bronze Star Medal and the Combat Infantryman 
Badge, he has not alleged that he was treated for any 
psychiatric disorder, or even that he experienced any 
psychiatric disorder other than PTSD, in service.
 
While treatment records show that the veteran's PTSD was at 
one point described as including depressive features, the 
treatment reports also show that the referenced depressive 
symptoms were thereafter consistently attributed to separate 
psychiatric disorders, and none of the veteran's treating 
physicians, as opposed to his treating social workers, have 
suggested that any psychiatric disorder other than PTSD is 
etiologically related to service, or that any such disorder 
was caused or chronically worsened by the veteran's PTSD.  
The only evidence of record supporting a etiological 
relationship between any psychiatric disorder other than PTSD 
and service, or between such psychiatric disorder and the 
veteran's service-connected PTSD consists of the statements 
of several social workers, and statements of the veteran.  
The Board points out, however, that there is no indication 
that the social workers who have linked the veteran's MDD and 
other psychiatric disorders to the veteran's PTSD have 
completed training which renders them competent to offer 
medical opinions.  Additionally, there is no indication that 
the referenced social worker opinions were based on a review 
of the veteran's claims files or medical history.  There also 
is no evidence demonstrating that the veteran is qualified by 
education or training to offer medical opinions.  
Accordingly, the Board finds that the social worker opinions 
and the statements of the veteran, to the extent that they 
purport to establish an etiological connection between the 
veteran's other psychiatric disorders and service or between 
his other psychiatric disorders and his PTSD, lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In contrast, the veteran was afforded a VA examination in 
August 2000 for the express purpose of determining if his 
other psychiatric disorders are etiologically related to 
service or to PTSD.  After evaluating the veteran and 
reviewing the veteran's claims files and medical history, the 
examining board certified psychiatrist concluded that the 
veteran's non-PTSD psychiatric disorders were neither related 
to the veteran's period of service, nor were caused or 
chronically worsened by the veteran's PTSD.  

In essence, therefore, the evidence in favor of the veteran's 
claim is at most only minimally supportive.  It clearly 
provides no basis for concluding that it is at least as 
likely as not that any psychiatric disability, other than 
PTSD, was incurred in or aggravated by the veteran's period 
of service, was present within one year of the veteran's 
discharge from service, or was caused or chronically worsened 
by the veteran's service-connected PTSD.  Moreover, the only 
medical opinion of record to directly address the etiology of 
any psychiatric disability other than PTSD is clearly against 
the veteran's claim.  The Board therefore finds that 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 C.F.R. § 3.102 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection, to include on a secondary basis, for psychiatric 
disability other than PTSD.


II.  Entitlement to a rating in excess of 50 percent for PTSD

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected PTSD.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as described 
below. 

Factual background

Briefly, as noted in the Introduction, the veteran's service 
ended in May 1968.  Service connection for PTSD was granted 
in February 1995; the disability was evaluated as 10 percent 
disabling.  The RO increased the evaluation assigned the 
disability to 50 percent disabling in July 1996.  The 50 
percent evaluation has remained in effect since that time.

Service medical records are negative for any complaints, 
finding or diagnosis of psychiatric disability.

VA treatment records for December 1988 to August 2000 show 
that the veteran presented in December 1988 with a bizarre 
affect and a functional component to his physical complaints.  
Treatment records thereafter document psychiatric complaints 
including decreased energy, motivation and concentration, as 
well as an exaggerated startle reflex, psychogenic amnesia, 
nightmares, hypervigilance, depression and sleep problems, 
although medications apparently improved his symptoms 
somewhat.  The veteran reported that he avoided reminders of 
Vietnam, and indicated that he experienced panic attacks up 
to three times in a month.  On mental status examination, the 
veteran was consistently alert and oriented and was typically 
well groomed and casually dressed.  He appeared slightly 
depressed and somewhat detached from his feelings on 
evaluation, and his affect ranged from euthymic to flat and 
his mood from depressed to anxious.  His insight and judgment 
ranged from good to poor.  His thought processes were clear 
and linear, although his thought content was somatic.  His 
cognition was intact and his speech was usually normal.  He 
occasionally expressed vague thoughts of suicide without any 
intent or plan.  He denied any homicidal ideation.  The 
veteran reported isolative behavior, but reported that he 
lived with his brother on a 15 acre property and maintained 
at least one social contact besides his brother.  He reported 
that he was more isolated in the winter months.  He reported 
that a neighbor had set two fires on his property.  He also 
indicated that he went on vacations with his brother.  

The treatment reports note that the veteran tended to be 
heavily focused on his VA compensation claim, and that he 
apparently expressed the belief that he could obtain more 
than 100 percent compensation from VA; he indicated that he 
was interested in using his compensation to pay off his farm 
debt.  The veteran reported that he last worked in 1988, and 
that attempts to work since that time were precluded by his 
physical problems.  

In notes completed by a VA social worker, the veteran was 
noted to lack family support and to internalize his anger 
into depression and anxiety.  Therapy notes show that the 
veteran attended his sessions fairly regularly, although his 
motivation varied.  The notes also show that the veteran 
progressively became more verbal in group sessions, and that 
he had completed tasks including initiating conversations 
with strangers and neighbors.  

The veteran's diagnoses included PTSD, major depressive 
disorder, and schizotypal personality with dependent and 
hypochondriacal features.  Several treating physicians 
described the veteran's PTSD as severe in nature.  A March 
1998 VA discharge note indicates that the veteran would 
probably never be employed, and notes that he had conflicts 
with authority, low self esteem, obsessional thought 
processes and intrusive recollections.

The treatment records disclose that the veteran attended a 
day treatment program for his PTSD from January 1996 to March 
1996.  According to the intake summary, which was prepared by 
a social worker, the veteran presented with PTSD symptoms 
that had severely interfered with his social and occupational 
functioning.  He reported symptoms including intrusive 
thoughts, flashbacks, nightmares, avoidance of thoughts and 
reminders of Vietnam, sleep problems, a startle reflex, 
prolonged anger, difficulty concentrating, a history of 
suicidal ideation, lack of interest in activities, emotional 
numbness and psychogenic amnesia.  The veteran reported that 
he used to experience anger outbursts when he worked, and 
that he stopped using alcohol in 1988.  The author noted that 
the veteran's social contact was largely limited to his 
brother, although the veteran indicated that he maintained 
contact with other veterans from his unit in service.  He 
indicated that his brother was often away at work.  The 
veteran alleged that he stopped working because of his PTSD 
symptoms.  On mental status examination the veteran was alert 
and oriented.  His mood was somewhat depressed and anxious, 
and his affect was slightly flat.  The author noted that the 
veteran's symptoms were consistent with severe PTSD.  
According to the program summary, which was completed by the 
same social worker who completed the intake summary, the 
veteran's somatic complaints diminished with group therapy.  
The author concluded that the veteran's PTSD had severely 
interfered with his social and occupational functioning.  The 
summary essentially notes that the veteran believed his PTSD 
symptoms prevented him from maintaining his occupation and 
that his symptoms impaired his social adaptability.  The 
author noted that the veteran lived an isolated lifestyle, 
and concluded that the veteran's limited social skills and 
his symptoms would interfere with his goal of achieving 
increased socialization.

Thereafter, the veteran was hospitalized several times in 
April 1996 for psychiatric and physical problems.  The 
veteran's psychiatric symptoms included anxiety, depression 
and suicidal ideation, decreased concentration, nightmares, 
flashbacks, auditory hallucinations and intrusive thoughts.  
The veteran was noted to have a history of behavioral 
peculiarities and social isolation.  Psychological testing 
was consistent with a mixed diagnostic picture of PTSD, 
schizotypal personality, and a degree of exaggeration of 
psychological symptoms in connection with his claim for VA 
benefits.  Testing also disclosed moderately impaired problem 
solving abilities.  The veteran was noted to attend PTSD 
therapy groups during his hospitalization, at which time he 
made clear to the staff that he was interested in the 
progress of his VA compensation claim and at times appeared 
to track the reports of other patients about their combat 
experiences, adjusting his reports accordingly; he was 
considered to be exaggerating his psychological symptoms to 
an extent, but he was noted to have considerably impaired 
function.  The veteran was diagnosed with PTSD, major 
depressive disorder in remission, and schizotypal 
personality.

Following the above admission, the veteran was again admitted 
to a VA hospital in May 1996 for the stabilization of his 
medications.  The intake summary for this admission, which 
was prepared by a physician, noted that the veteran, 
following his March 1996 discharge from the day program, was 
hospitalized twice in April 1996 with severe PTSD and 
depressive symptoms and physical problems.  On mental status 
examination in May 1996, the veteran presented as alert and 
oriented, although he exhibited a somewhat flattened affect.  
He denied any suicidal or homicidal ideation, and he reported 
that his medications were helping his symptoms.  The veteran 
was diagnosed with PTSD by history, with major depressive 
disorder not otherwise specified, and with schizotypal 
personality.  He was assigned a Global Assessment of 
Functioning (GAF) score of 45.  Subsequent therapy sessions 
disclosed that the veteran was generally isolative with some 
decrease in his symptomatology.  Continued psychological 
testing showed invalid results because the veteran would 
intentionally fake psychopathology.  On nonstructured 
psychological testing, the veteran exhibited preoccupation 
with fantasies. 

The veteran was again hospitalized in November 1996 for 
complaints of nightmares, flashbacks and sleep problems 
following an incident in which he heard hunters close to his 
property shooting at deer.  On mental status examination, the 
veteran presented as disheveled and restless.  His speech was 
normal.  His affect was blunted and his mood was depressed 
and irritable.  His thinking was logical and coherent without 
any suicidal ideation.  There was no evidence of psychosis 
except for the veteran's hypochondriacal tendencies, which 
were suggestive of a conversion disorder.  The veteran was 
diagnosed with PTSD and with major depression, and was 
assigned a GAF score of 30.

The VA treatment reports indicate that the veteran was 
hospitalized for one week in July 1998 for complaints of 
suicidal thoughts.  At that time he also complained of 
decreased sleep, energy, memory and concentration, as well as 
feelings of guilt.  He reported experiencing auditory and 
visual hallucinations and paranoid delusions, as well as 
thought blocking and insertion, panic attacks and obsessive 
compulsive behavior.  He denied any homicidal ideation.  On 
mental status examination the veteran presented as disheveled 
but calm, and was alert and oriented.  He displayed normal 
attention but exhibited a depressed mood and affect.  His 
speech was normal and his thought processes were intact.  His 
judgment was considered appropriate and his memory intact.  
The veteran was diagnosed with PTSD, recurrent MDD, and rule 
out somatoform disorder, but his depression notably improved 
with medication and by discharge, the veteran presented as 
well groomed without any psychiatric complaints.  The veteran 
was assigned a GAF score of 50.

The veteran was subsequently hospitalized in February 1999 
for physical complaints with multiple neurovegetative and 
psychotic symptoms.  He reported homicidal ideation, poor 
sleep and decreased energy, as well as decreased interest in 
activities and in memory and concentration.  The veteran also 
reported experiencing irritability, paranoia, possible 
thought insertion, panic attacks, obsessive thoughts, 
nightmares, emotional numbing, flashbacks and suicidal 
thoughts without plan or intent.  On mental status 
examination, the veteran was alert and oriented but presented 
as disheveled and suspicious.  He exhibited mild agitation 
and his affect was mildly labile and his mood depressed and 
anxious.  The veteran's speech was normal but his thought 
processes were circumstantial.  There were no hallucinations, 
but the veteran exhibited extensive somatic delusions and 
would exaggerate his symptoms during the course of 
hospitalization.  Indeed, the veteran apparently admitted to 
exaggerating some of his symptoms in order to get action on 
his problems.  The veteran's judgment was considered 
impaired.  The veteran was diagnosed with recurrent MDD, PTSD 
and somatization disorder not otherwise specified, and was 
assigned a GAF score of 45.

On file is the report of a June 1990 VA Agent Orange 
examination, at which time the veteran reported that he had 
been unemployed since 1988.  He indicated that he had 
previously worked as a farmer and as a construction worker.  
He reported experiencing depression as well as a poor 
appetite, anxiety and headaches.  On physical examination the 
veteran appeared depressed and he was diagnosed with 
depression.

In several statements on file, the veteran alleges that he 
experienced symptoms including sleep problems, headaches, 
flashbacks, jumpiness, memory problems and panic attacks.

The veteran was afforded a VA psychological examination in 
January 1995, at which time he reported living with his 
brother.  He indicated that he had stopped working in 1988 
after back surgery.  He reported experiencing distressing 
daytime recollections, nightmares, avoidance of thoughts and 
reminders of Vietnam, psychogenic amnesia, marked 
diminishment of interests, severe detachment from others, 
constant emotional numbing, and no sense of a future.  He 
also complained of sleep and concentration problems, an 
exaggerated startle reflex and physical reactivity to 
reminders of Vietnam.  He reported that he was close to his 
mother and a brother.  He denied any clinically significant 
levels of irritability or hypervigilance.  He reported 
experiencing diminished feelings of guilt.  Psychological 
testing disclosed that the veteran endorsed a wide range of 
symptoms, rendering his responses technically invalid.  The 
examiner concluded that the veteran met the criteria for 
severe PTSD.

On VA psychiatric examination in January 1995, the veteran 
again reported that he had stopped working in 1988 following 
back surgery.  He reported that he lived with his brother and 
that he stayed mostly in his house except when he went 
fishing.  He denied any organizational ties or other 
interests.  His psychiatric complaints included sleep 
problems, nightmares each night with nightsweats, psychogenic 
amnesia, a startle response, hypervigilance and temper 
problems, although he denied any physical violence, or more 
than rare violence against objects.  The veteran reported 
experiencing osmic hallucinations and indicated that he 
avoided reminders of Vietnam and experienced guilt.  The 
veteran also reported isolative tendencies and loss of 
interest in activities.  

On mental status examination, the veteran was alert, 
oriented, casually dressed and reasonably neat.  His affect 
was slightly depressed, but was otherwise appropriate.  His 
speech was normal, and his associations were coherent and 
relevant.  His intellectual functioning was intact.  There 
was no evidence of psychosis.  The veteran reported 
occasional suicidal thoughts, but denied any attempts.  The 
examiner diagnosed the veteran with PTSD and assigned a GAF 
score of 70.  The examiner further noted that veteran 
experienced a loss of capacity to work secondary to back 
problems.

On VA neurological examination in January 1995, the veteran 
was alert and oriented, and his memory was intact.  His 
speech was somewhat hesitant.

In a March 1995 statement, J.M., a service comrade of the 
veteran, essentially indicated that the veteran had become 
increasingly introverted since service and was not capable of 
functioning normally in society.  A July 1995 statement by 
R.J., another service comrade of the veteran, indicates that 
the veteran has PTSD.

On file is an October 1996 statement by a VA nurse, which 
indicates that she understood from other treating staff that 
the veteran was very isolative, even in group therapy 
sessions, although he identified two individuals in his 
community with whom he spoke on a monthly basis.  The author 
noted that the veteran had been unemployed for some time, 
although he continued to perform domestic chores, and 
concluded that the veteran was unemployable.

The veteran was afforded a VA examination in March 1997, at 
which time the examiner reviewed the veteran's claims files.  
The veteran reported somatic complaints as well as symptoms 
including nightmares, sleep problems, flashbacks, lack of 
energy, isolative tendencies, depressed mood, feelings of 
hopelessness and guilt, irritability and anger outbursts, 
hypervigilance and an exaggerated startle response, 
occasional suicidal ideation, memory problems, concentration 
problems, mild paranoia and auditory hallucinations.  He 
denied any current suicidal plan.  The veteran reported that 
he checked the perimeter of his house at night and that he 
avoided crowds.  He endorsed symptoms of a panic disorder.  
The veteran reported that his psychiatric symptoms worsened 
after he stopped working on his farm in 1986, and he informed 
the examiner that he could not work due to constant fatigue 
and problems associating with others.  He denied having any 
significant relationships and indicated that he had very few 
friends.  He reported that he enjoyed fishing.  The examiner 
noted that it was difficult for the veteran to elaborate on 
his reported symptoms, and the examiner noted that the 
veteran endorsed most of the symptoms presented.  

On mental status examination, the veteran was alert and 
oriented, and casually dressed with adequate grooming.  His 
speech was normal in rate, rhythm and volume.  He exhibited 
possible mild psychomotor retardation but no psychomotor 
agitation.  His mood was sad and his affect depressed.  His 
thought processes were linear, logical and goal-directed.  
There was no overt evidence of delusions or psychosis, nor 
was there evidence of suicidal or homicidal ideation.  The 
veteran's memory and concentration were intact.  The veteran 
was diagnosed with moderate PTSD, moderate to severe 
depression (not otherwise specified), and probable 
undifferentiated somatoform disorder.  The examiner assigned 
the veteran a GAF score of 40 to 50.  The examiner noted that 
since the veteran endorsed symptoms suggestive of the three 
referenced diagnoses, it was very difficult to sort out the 
symptoms in light of his history of possible overendorsement 
of symptoms.  However, the examiner noted that the veteran 
reported the following symptoms as precluding him from 
working:  fatigue, lack of energy, reacting to stressful 
events, sleep problems, and multiple somatic complaints.  The 
examiner lastly noted that the veteran's self report made it 
difficult to sort out the relative contributions of his 
symptoms.

The veteran was afforded a hearing before a hearing officer 
at the RO in April 1997, at which time he reported 
experiencing nightmares, sleep disturbances, flashbacks and 
intrusive thoughts, as well as paranoid ideation, emotional 
numbness, anxiety, panic attacks, memory problems, depression 
and ongoing suicidal ideation.  The veteran also reported 
experiencing feelings of worthlessness and helplessness as 
well as hallucinations.  The veteran reported that he tended 
to isolate himself to his house and that his brother, with 
whom he lived, worked the night shift.  However, he admitted 
that he talked to his neighbors briefly, and that he shopped, 
although he clarified that he shopped at night or in the 
early morning hours in order to avoid crowds.  The veteran 
also indicated that he performed domestic chores and that in 
the warm months, he went for walks.  The veteran argued that 
his PTSD had caused his somatic symptoms.

Of record is a February 1998 statement by a VA medical 
director which indicates that the veteran had been unable to 
work since 1988, in part secondary to despair.  The author 
also indicated that the veteran had experienced increased 
memories and dreams of combat and he concluded that the 
veteran would never return to work except in a sheltered or 
volunteer capacity.  The author noted that the veteran had a 
significant somatic component to his anxiety and that he 
exhibited severe anxiety and PTSD symptomatology.

The veteran was afforded a VA examination in March 1999, at 
which time he reported that he had not worked since he had 
back surgery in 1988 or 1989; he reported that he had stopped 
working because of his back and psychiatric disabilities.  
The veteran also expressed his desire to obtain a rating in 
excess of 100 percent for his service-connected disabilities.  
With respect to psychiatric complaints, the veteran reported 
experiencing depression and somatic complaints, although he 
denied suicidal ideation.  He also endorsed every PTSD 
symptom presented by the examiner.  He reported that he 
isolated himself, but the examiner noted that the veteran 
could not elaborate on the basis for his isolation.  The 
veteran also complained of nightmares, sleep problems, anger 
and verbal abusiveness.  The veteran reported that he 
performed domestic chores and tended the yard, and that he 
kept fairly busy.  He also reported that he had gone on 
vacation with his brother.

On mental status examination the veteran appeared fairly 
comfortable.  He was a little volatile and talkative and 
somewhat emotional, but he did not appear depressed.  His 
memory was satisfactory.  Following evaluation of the 
veteran, the examiner noted that in light of the veteran's 
documented history of exaggerating his symptoms, his current 
report of symptoms could not be taken at face value, and that 
the veteran clearly did not have PTSD to the extent he 
maintained.  The examiner also noted that the veteran spent 
his life rather productively, and he concluded that the 
veteran had depression and marked hypochondriasis with 
somatoform type symptoms, and also symptoms of a mood 
disorder.  He formally diagnosed the veteran with mild to 
moderate PTSD, depression and a personality disorder with 
schizoid and hysteroid symptoms.  The examiner assigned the 
veteran a GAF score of 60, and he specified that the 
veteran's PTSD accounted for 30 percent of the impairment 
reflected in the GAF score, while the veteran's depression 
and personality problems accounted for 70 percent of his 
impairment.

Of record is an October 1999 statement by the veteran's 
treating VA psychiatrist which indicates that the veteran had 
severe PTSD, major depressive disorder with psychotic 
features, and a somatoform disorder not otherwise specified.  
The author noted that the veteran was receiving psychotherapy 
on an ongoing basis and that, in times of increased stress, 
the veteran's physical symptoms were often perceived as 
significantly worsened.

The veteran was afforded a VA examination in August 2000, 
which was conducted by the same examiner who performed the 
March 1999 evaluation, and who reported that he was a board 
certified psychiatrist.  On examination, the veteran reported 
that he slept about 6 to 8 hours each night, but was always 
tired.  He reported feelings of depression and 
discouragement, but denied any suicidal ideation.  The 
veteran also reported several physical complaints.  He denied 
experiencing any current auditory hallucinations.  The 
veteran reported that he continued to live with his brother 
and to take care of the household by performing domestic 
chores.  The veteran reported that he did the grocery 
shopping and that he recently went on a vacation.  He also 
reported that he associated with at least one neighbor and 
that he attended the funeral of another neighbor.  He 
indicated that he did not attend church.  The examiner noted 
that it was difficult to evaluate the veteran's 
symptomatology because he endorsed virtually every symptom 
presented.  Among other symptoms, the veteran reported 
experiencing nightmares, flashbacks, intrusive thoughts, 
avoidance of violence and hunting and distrust of people.  He 
reported that he locked his house even when he was home, 
although some of the paranoia suggested by this activity was 
apparently unrelated to his service experiences.

On mental status examination, the veteran's memory and 
cognitive functions were described as satisfactory.  No 
hallucinations, delusions or psychotic manifestations were 
evident.  The veteran was rather verbal and a bit bombastic, 
but was generally calm.  He presented as somewhat depressed, 
but not suicidal.  The examiner concluded that the veteran 
had PTSD and also depression, which the examiner concluded 
was entirely unrelated to the veteran's service or to his 
PTSD.  The examiner also noted that the veteran was 
hypochondriacal and that his somatization reflected 
despondence and depression.  The examiner diagnosed the 
veteran with mild PTSD, moderate depression and personality 
disorder, and assigned the veteran a GAF score of 60.  As in 
March 1999, the examiner clarified that the veteran's PTSD 
accounted for 30 percent of the impairment reflected in the 
GAF score, while the veteran's depression and personality 
problems accounted for 70 percent of his impairment.  The 
examiner also concluded that the veteran was not 
competitively employable at present, but was able to do a 
fair amount of activity around the home.  He noted that the 
veteran was schizoid and did not socialize much, that the 
veteran was socially withdrawn and fearful of others and 
therefore socially handicapped.  He noted that the veteran's 
anger was under reasonable control.  The examiner 
specifically noted that the veteran's PTSD symptoms were mild 
and included nightmares, intrusive thoughts, avoidance of 
hunting, and locking his house.  He noted that the veteran's 
depressive symptoms were more severe and included anger, 
insomnia, tired feelings, somatization, discouragement and 
insecurity.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2000).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old schedular criteria in 
making its rating decision of February 1995.  The March 1996 
Statement of Case and July and August 1996 Supplemental 
Statements of the Case also considered the veteran's claim 
under the old criteria.  The record reflects, however, that 
supplemental statements of the case in May 1997 and 
thereafter considered the veteran's claim under the new 
schedular criteria.  Accordingly, there is no prejudice to 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993), 
and in light of Karnas, the Board will proceed to analyze the 
veteran's claim under both sets of criteria to determine if 
one is more favorable to the veteran.


A.  Previous Psychiatric Disability Rating Criteria.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), a 50 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent schedular 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).   

The evidence of record demonstrates that the veteran's 
disability picture for his service-connected psychiatric 
disability most nearly approximates the criteria for a 50 
percent evaluation under DC 9411.  As discussed in the prior 
section, service connection is not in effect for any 
psychiatric disability other than PTSD, including depression 
or somatoform disorder.  Consequently, the Board, in 
addressing whether the veteran is entitled to a rating in 
excess of 50 percent for PTSD, must limit its consideration 
to only those psychiatric symptoms which are associated with 
the veteran's PTSD.  The only medical opinion of record that 
directly addresses which psychiatric symptoms are not 
associated with the veteran's PTSD is the opinion of the 
August 2000 VA examiner.  That examiner concluded that the 
veteran's reported symptoms of depression, insomnia, fatigue, 
anger, discouragement and insecurity, as well as the 
veteran's numerous somatic complaints, are not associated 
with his PTSD.  The Board notes that the August 2000 
examiner's opinion was based on a review of the veteran's 
claims files and medical history, as well as mental status 
examination of the veteran, and that his opinion is 
uncontradicted by any other medical opinion on file.  
Accordingly, the Board will address the proper evaluation 
assignable for the veteran's PTSD without regard to the 
nonservice-connected symptoms identified by the August 2000 
examiner.  See Mittleider v. West, 11 Vet. App 181 (1998).

According to the evidence of record, the veteran's PTSD is 
productive of nightmares, intrusive thoughts, and avoidance 
of reminders of Vietnam.  The record shows that the veteran 
has also reported a myriad of other psychiatric symptoms, 
including decreased concentration and memory, hypervigilance 
and an exaggerated startle reflex, psychogenic amnesia, 
anxiety and panic attacks, and suicidal ideation (without any 
attempts).  He has also been hospitalized on a number of 
occasions for the treatment of his reported psychiatric 
symptoms.  The Board concludes, however, that the veteran's 
self report of symptoms, including the frequency and severity 
thereof, lacks significant probative value.  In this regard 
the Board notes that the veteran has a documented history of 
overendorsing his psychiatric symptomatology, and has 
produced invalid results on virtually every psychological 
test afforded him by his responses, prompting one of his 
examiners to conclude that he was actually faking his 
reported psychopathology.  Treatment records also show that 
the veteran would adjust his recollection of service 
experiences in response to the personal recollections of 
other veterans in group therapy sessions, and that he 
admitted on at least one occasion to exaggerating his 
symptoms in order to receive treatment.

Moreover, while the veteran endorsed virtually every 
psychiatric symptom presented on VA examinations in March 
1997, March 1999 and August 2000, he was notably unable to 
elaborate on his reported symptoms when questioned, and the 
March 1999 examiner specifically noted, in light of the 
veteran's history of symptom overendorsement, that the 
veteran's report of symptoms could not be taken at face 
value, and that, in essence, his PTSD was not as severe as 
claimed.  In addition, the veteran's reported complaints are 
largely inconsistent with the results of his mental status 
evaluations.  For instance, despite complaints of decreased 
concentration and memory, the veteran's cognition was 
consistently intact on examination.  Further, the veteran was 
consistently alert and oriented on examination, his speech 
was generally normal, and his thought processes were 
generally clear and linear.  For the above reasons, 
therefore, the Board finds that the veteran's self report of 
his symptoms and their frequency and severity to be of no 
more than marginal probative value.

With respect to more objective indications of the severity of 
the veteran's PTSD, the record shows that the veteran has 
been hospitalized on numerous occasions, with GAF scores 
ranging from 30 to 50, and that his treating physicians have 
described his PTSD as severe in nature.  The Board notes, 
however, that the veteran's hospitalizations invariably 
involved treatment of the veteran's nonservice-connected 
psychiatric disabilities in addition to PTSD, and that the 
GAF scores assigned reflected consideration of both the 
veteran's service-connected and nonservice-connected 
psychiatric disorders.  Moreover, the veteran admitted during 
one hospitalization that he had exaggerated his symptoms in 
order to be admitted.  Moreover, while the veteran's treating 
physicians and social workers describe the veteran's PTSD as 
severe, this description was made in a treatment context, and 
there is no indication that the physicians or social workers 
based their conclusions on a review of the veteran's entire 
medical history, including his documented pattern of 
overendorsement of symptoms.

In contrast, the record reflects that the veteran was 
afforded VA examinations in January 1995, March 1997, March 
1999 and August 2000 for the purpose of determining the 
severity of his PTSD.  The January 1995 psychologist, while 
concluding that the veteran met the criteria for severe PTSD, 
nevertheless noted that psychological testing of the veteran 
was invalid because of overendorsement of symptoms by the 
veteran.  The January 1995 psychiatric examiner assigned the 
veteran a GAF score of 70 based on the veteran's PTSD.  The 
March 1997, March 1999 and August 2000 examiners assigned GAF 
scores ranging from 40 to 60, but, following review of the 
veteran's medical history, concluded that the veteran's PTSD 
was no more than moderate in nature, although his nonservice-
connected psychiatric disabilities were described as moderate 
to severe in nature, and accounted for most of the veteran's 
impairment.  The examiner who conducted the veteran's March 
1999 and August 2000 examinations in particular concluded 
that the veteran's report of psychiatric symptoms could not 
be taken at face value, and concluded that the veteran's PTSD 
was actually no more than mild to moderate in nature, and 
accounted for no more than 30 percent of his impairment.

Since the veteran has a documented history of overendorsing 
and exaggerating his psychiatric symptoms, and as treatment 
records on file, including the opinions of the veteran's 
treating physicians, are concerned primarily with the 
veteran's total psychiatric impairment, including with 
respect to his nonservice-connected disabilities, and as the 
January 1995, March 1997, March 1999 and August 2000 VA 
psychiatric examinations were each conducted by a physician 
and included review of the veteran's claims files and entire 
medical history, as well as mental status evaluation of the 
veteran, the Board finds that the January 1995, March 1997, 
March 1999 and August 2000 psychiatric examination reports 
are of greater probative value than either the opinions of 
the veteran's treating physicians, or the opinion of the 
January 1995 VA psychologist (who is not a physician and who 
did not elaborate on the basis for his opinion) in addressing 
impairment caused by the veteran's PTSD.  Since the March 
1997, March 1999 and August 2000 examination reports in 
particular all indicate that the veteran's PTSD is no more 
than moderate in nature, the Board concludes that the 
veteran's PTSD is more accurately described as productive of 
no more than considerable social or industrial impairment.

The Board notes that the veteran has remained unemployed for 
a number of years, which he partially attributes to his PTSD.  
The Board points out, however, that the veteran actually 
stopped working only after undergoing surgery on his back, 
that his occupation at the time he stopped working involved 
manual labor, and that the January 1995 examiner noted that 
the veteran's back disability was responsible for his 
inability to work.  Clearly, therefore, the veteran has 
physical disabilities which impact on his employability.  
Moreover, the veteran has several nonservice-connected 
psychiatric disorders which also significantly impair his 
ability to obtain or retain employment.  The Board further 
notes that there is no probative medical opinion of record 
that the veteran's PTSD results in more than considerable 
industrial impairment.  In this regard, the Board notes that 
the October 1996 and February 1998 statements by a VA nurse 
and a VA physician, respectively, as well as some treatment 
notes, conclude that the veteran is unable to work in other 
than a sheltered or volunteer capacity.  Notably, however, 
the nurse based her opinion on conversations with other 
staff, and did not otherwise elaborate on the basis for her 
conclusion; she also did not state that the veteran's PTSD, 
by itself, precluded the veteran from obtaining or 
maintaining substantially gainful employment.  Likewise, the 
February 1998 statement by a physician and the VA treatment 
notes do not address whether the veteran's PTSD, alone, 
interferes significantly with the veteran's employability.  
Indeed, the February 1998 physician indicated that the 
veteran's feelings of despair, which have been attributed to 
his nonservice-connected depressive disorder, are at least 
partially responsible for his unemployment.  In contrast, the 
veteran's PTSD was described as no more than moderate by VA 
examiners in March 1997 and March 1999, and the August 2000 
examiner concluded that the veteran's PTSD was mild in 
nature, and in fact accounted for only 30 percent of the 
veteran's impairment.  Moreover, although the examiner who 
conducted the March 1999 and August 2000 examinations, a 
board certified psychiatrist, concluded that the veteran was 
not competitively employable, he also concluded that the 
veteran's PTSD was no more than moderate in nature and 
accounted for only a small percentage of the veteran's 
impairment.  It is reasonable to conclude, therefore, that 
the examiner did not consider the veteran unemployable 
because of his PTSD.  There is otherwise no evidence on file 
demonstrating that the veteran's PTSD is productive of more 
than considerable impairment in the ability to obtain or 
retain employment.

The Board also notes that the veteran has repeatedly insisted 
that he is virtually isolated in his community, and that 
treating staff at VA facilities have described the veteran as 
isolative in nature.  The record reflects, however, that the 
veteran lives with his brother in a reportedly satisfactory 
relationship, that he maintains regular contact with at least 
one neighbor, that he actually attended the funeral of 
another neighbor at one point, that he participates regularly 
in group therapy sessions held some distance from his home, 
and that he has successfully completed assignments including 
the initiation of a conversation with a stranger.  The 
veteran has also reported that he maintains contact with 
several service comrades, that he goes for walks in the 
warmer months, and that he shops and goes on vacations with 
his brother.  While the veteran at one point reported that a 
neighbor lit fires on his property, he has not further 
described the circumstances surrounding this event, or 
otherwise reported experiencing problems with his neighbors.  
As already noted, he maintains friendly contact with at least 
one neighbor.  In any event, while the veteran is undoubtedly 
socially impaired to some extent, he clearly is not socially 
isolated to the extent he maintains.  The Board therefore 
concludes that the veteran has not demonstrated more than 
considerable impairment in the ability to establish and 
maintain effective or favorable relationships with people.

In sum, therefore, while the veteran's PTSD is clearly 
disabling to an extent, VA examiners since at least March 
1997 have consistently concluded that the veteran's PTSD is 
no more than moderately disabling.  Accordingly, an increased 
evaluation for the veteran's service-connected PTSD is not 
warranted under the previous rating criteria.

B.  New Rating Criteria.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000), a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The evidence clearly shows that the veteran does not meet the 
criteria for an evaluation in excess of 50 percent for PTSD 
under the new schedular criteria as the psychiatric symptoms 
attributable to the veteran's PTSD do not include obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation or 
disorientation as to time or place; memory loss for names of 
close relatives, own occupation, or own name; neglect of 
personal appearance and hygiene; inability to establish and 
maintain effective relationships; gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; or intermittent inability 
to perform activities of daily living.

As discussed previously, service connection is not in effect 
for any psychiatric disorder other than PTSD.  Moreover, his 
depressive and somatic symptoms, including his anger, 
insomnia, and disturbances of motivation have been attributed 
to his nonservice-connected disorders.  While the veteran 
reports that he experiences episodes of anxiety and panic 
attacks, he admittedly experiences such episodes no more than 
three times in a month, and his panic attacks are clearly not 
near-continuous in nature.  Moreover, despite an occasion in 
which the veteran's speech was described as circumstantial, 
treatment notes show that the veteran's speech was largely 
normal, and VA examination reports after January 1995 in fact 
are negative for any evidence of speech abnormalities.  In 
addition, although the veteran evidences some impairment with 
respect to his problem solving abilities, the noted 
impairment has been described as moderate in nature only.  

The record reflects that the veteran reports obsessional 
thoughts and occasional delusions.  The Board notes, however, 
that the content of the referenced thoughts and delusions 
invariably are concerned with the veteran's nonservice-
connected somatic complaints.  The Board also notes that the 
veteran has reported experiencing occasional hallucinations 
associated with his period of service, but that he denied any 
such complaints at his most recent examination in August 2000 
and that, in any event, the veteran has consistently 
presented on examination as alert and oriented, with no 
evidence of psychosis.  Moreover, while treatment records 
document that the veteran would occasionally report for 
hospitalization in a disheveled state, he also presented as 
well groomed on every other occasion, including on VA 
examinations.  

The Board notes that the veteran has reported experiencing 
concentration and memory problems, but points out that his 
cognition was consistently described as intact on mental 
status evaluation, and that his thought processes were 
typically considered clear and linear.  The Board notes that 
the veteran's judgment has been described as impaired on 
occasion, but this impairment has not been attributed to his 
PTSD and on most occasions no impairment of judgment has been 
noted.  The Board also notes that the veteran has reported 
experiencing suicidal ideation on several occasions, although 
he has not made any attempts.  In addition, he has 
demonstrated some difficulty in adapting to stressful 
circumstances, although he has attained some measure of 
success in socialization assignments in group therapy 
sessions.  The veteran has also endorsed a multitude of other 
psychiatric symptoms.  In any event, even with consideration 
of the above symptoms, the Board notes that the veteran was 
afforded VA psychiatric examinations in January 1995, March 
1997, March 1999 and August 2000, the examiner for each of 
which essentially concluded that the veteran's PTSD symptoms 
were no more than moderate in nature.

The Board notes that the veteran contends that he is 
isolated, and in essence is unable to establish and maintain 
effective relationships.  The record reflects that his 
treating social workers believe that he lacks adequate family 
support.  The Board nevertheless points out that the veteran 
continues to live with his brother in a relatively good 
relationship, even contributing to the household chores, that 
he maintains contact with his service comrades and with at 
least one neighbor, and that he apparently is able to travel 
on vacation without difficulty.  

The Board lastly notes that the veteran contends that his 
PTSD renders him unemployable.  However, the record reflects 
that he actually stopped working after the completion of 
surgery on his back, that he continues to have several 
physical and nonservice-connected psychiatric disorders which 
clearly impact on his employability, and that, as discussed 
above, there is no probative medical opinion on file that his 
PTSD renders him unable to obtain or maintain gainful 
employment.  Moreover, while the veteran was noted at his 
August 2000 VA examination to be unemployable, the examining 
physicians at his March 1997, March 1999 and August 2000 
examinations nevertheless concluded that the veteran's PTSD 
was no more than moderate in nature, accounting for no more 
than 30 percent of any impairment.

In sum, therefore, the Board concludes that an increased 
evaluation for the veteran's service-connected PTSD under the 
new criteria of Diagnostic Code 9411 is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2000).  However, as discussed previously, the 
veteran has several physical and nonservice-connected 
psychiatric disabilities, in addition to PTSD, which clearly 
affect his employability.  Moreover, multiple VA examiners 
since March 1997 have described the veteran's PTSD as no more 
than moderate in nature.  The Board also notes that there is 
no evidence that the veteran's PTSD has necessitated frequent 
periods of hospitalization or that the manifestations of the 
disability are unusual or exceptional.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board notes that the veteran's representative has 
challenged the results of the March 1999 VA examination, and 
by implication, the August 2000 examination.  The 
representative essentially contends that the examiner, in 
deciding that the veteran's PTSD only accounts for 30 percent 
of his impairment, did not adequately consider the evidence 
of record, and did not account for other medical opinions on 
file with respect to the veteran's isolation and 
unemployability.  The representative also contends that the 
examiner's opinion is not in accord with either DSM-IV or VA 
policy.  The Board notes, however, that the examiner's 
opinion in both examinations was clearly based on review of 
the veteran's claims files, and was supported by a discussion 
of the veteran's psychiatric symptoms.  In addition, the 
medical opinions that the representative believes should have 
been specifically addressed by the examiner are based on 
consideration of the veteran's nonservice-connected 
disabilities as well as his PTSD.  Moreover, the Board points 
out that the August 2000 examiner did in fact conclude that 
the veteran was not competitively employable.  The examiner 
went on to say, however, that the veteran's PTSD was only 
mild in nature and represented only 30 percent of the 
veteran's psychiatric impairment.  To the extent that the 
representative simply disagrees with the conclusion of the 
examiner, the Board points out that the representative is not 
competent to offer a medical opinion on this issue.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With respect to the arguments concerning DSM IV and VA 
policy, the representative essentially contends that DSM IV 
prohibits the March 1999 examiner from concluding that only 
30 percent of the veteran's psychiatric impairment is 
attributable to his PTSD because DSM-IV does not have a 
protocol for making such a determination.  Neither, the Board 
points out, does DSM-IV prohibit the conclusion reached by 
the examiner.  The Board therefore finds the representative's 
argument unpersuasive.  The representative also argues that 
VA policy prohibits the examiner from distinguishing the 
impairment caused by a service-connected psychiatric 
disability from that caused by a nonservice-connected 
psychiatric disability.  The Board has reviewed the 
authorities cited by the representative for this proposition, 
but finds them inapplicable to the instant case.  See 
Mittleider, supra.


ORDER

Entitlement to service connection, to include on a secondary 
basis, for psychiatric disability other than PTSD is denied.

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

